DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 4-13, 17-22, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cranor (20110085318) in view of Dubrow (3774022).
Regarding claim 1, Cranor discloses a multipart chemiluminescent signaling device that contains at least one first part and at least one second part (abstract).  The at least one first part includes an oxalate composition that includes an oxalate compound (0029) and carrier (meets solvent limitation) such as benzoate (0034), the at least on second part includes .5-30 % hydrogen peroxide (meets activator composition) (0032) and a carrier (meets solvent limitation) such as triethyl citrate (0035) and a catalyst such as sodium salicylate (0033).  The composition also includes a fluorescer (0030). Cranor discloses the oxalate composition separated from the hydrogen peroxide composition (activator) and is activated by the breaking of the packaging surrounding that compositions (0040).
Regarding claims 1, 2, 4, 9, and 17, Dubrow et al teaches the use of potassium permanganate (meets claimed H2O2 catalyst as shown by claim 2) in gel form with silica (meets inert inorganic materials in claim 4) as an oxidizing agent for a chemiluminescent system (col. 4, lines 1-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the additional oxidizer such as potassium permanganate as taught by Dubrow since Dubrow suggests that it can be used in a chemiluminescent composition and since Cranor discloses a chemiluminescent signaling device.  In this regard, one of ordinary skill making such an addition would have a reasonable expectation of successfully providing an additional chemiluminescent oxidizer since both compositions function to produce chemiluminescent and since Dubrow discloses the potassium permanganate in a chemiluminescent composition.
Alternatively, it is prima facie obvious to combine two compositions, each taught for the same purpose to yield a third composition for that very purpose.  In re Kerkhoven, 205 USPQ 1069, In re Pinten, 173 USPQ 801, and In re Susi, i69 USPQ 423.
Regarding claims 5, 22, and 25, the Cranor composition also includes a fluorescer (0030).
Regarding claims 6 and 7, the Cranor composition includes and oxalate composition that includes an oxalate carrier (meets solvent limitation) such as benzoate (0034), an activator carrier (meets solvent limitation) such as triethyl citrate (0035)
Regarding claims 8 and 9, Cranor discloses the oxalate composition separated from the hydrogen peroxide composition (activator) and is activated by the breaking of the packaging surrounding that compositions (0040) and causing their reaction.
Regarding claim 11, Cranor discloses the device used outdoors at ambient air temperature which would exceed -40 degrees C.
Regarding claim 12, the peak light time is an inherent property of the device and composition taught above.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Regarding claim 13 and 21, the device is capable of being used as ammunition payload.
Regarding claims 17, 20, and 28, the oxalate and peroxide (activator) are stored separately in Cranor.  Cranor indicates that the device can include multiple parts and can have more than two as seen in the language that recites “at least one” and “at least two” parts (abstract).  Further, it is obvious to make the parts of the device separated.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  It is also obvious to change the order of the parts as taught in Cranor and Dubrow.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) regarding the rearrangement of parts.
Regarding claim 19, the pKb of potassium permanganate is an inherent property of the chemical.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Claims 23, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over as applied above and further in view of Mathias (5135569).
Mathias discloses a fluorescer compound of N-butyl-4 -(butylamino)-naphthalimide (claim 10) (meets solvent yellow 43).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the fluorescer compound as taught by Mathias with the compooistion disclosed by Cranor and Dubrow since Cranor discloses the use of fluorescers in the composition and since Mathias discloses that N-butyl-4 -(butylamino)-naphthalimide (claim 10) (meets solvent yellow 43) is a known fluorescer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734